



THIS AMENDMENT TO THE ACQUISITION AGREEMENT (this “Amendment’) is made effective
the 21st day of April, 2005.







BETWEEN:




RTO INVESTMENTS CORP., a Bahamian corporation




AND




TERRA NOSTRA TECHNOLOGY LTD., a Nevada corporation







WHEREAS:




A.

RTO Investments Corp (“RTO”) and Terra Nostra Technology Ltd. (“Terra Nostra”),
now Terra Nostra Resources Corp., entered into an Acquisition Agreement dated
December 10th, 2004 (the “Acquisition Agreement”), and;




B.

The parties hereto have discussed various amendments to be made to the terms and
conditions of the Acquisition Agreement.







NOW THEREFORE IN CONSIDERATION of the mutual covenants and conditions herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:







1.

Defined Terms




All undefined terms used herein shall have the same meaning as set forth in the
Acquisition Agreement.




2.

Amendments to Acquisition Agreement




The parties agree to amend the Acquisition Agreement set forth below in Sections
2.1 to 2.5, which shall be effective as of the date hereof.  No other
provisions, terms or conditions of the Acquisition Agreement shall be deemed
altered, amended or revised hereby.




2.1

Section 2.01 is hereby amended in its entirety to read as follows:




           "Acquisition. Based upon the terms and subject to the conditions of
this

            Agreement, on the Closing date, Terra Nostra agrees to issue to RTO,

            and/or its assigns, 35,000,000 Post Reverse Split Common Shares of
Terra

            Nostra, and RTO agrees to terminate the RTO JV Agreement and allow
Terra         



1









  

 Nostra to enter into a new Joint Venture Agreement directly with SJCC (the

            "Acquisition")."




2.2

Section 4.06 is hereby amended in its entirety to read as follows:




"Section 4.06.

Brokerage. The parties acknowledge that Terra Nostra has incurred an obligation
to pay a finder’s fee in connection with the transactions contemplated by this
Agreement, in the amount of 1,458,600 common shares of Terra Nostra, which Terra
Nostra shall satisfy on or before Closing."




2.3

Section 4.09(b) is hereby amended in its entirety to read as follows:




"Section 4.09(b)  Terra Nostra has, or will have prior to the Closing Date,
provided to RTO, the audited financial statements of Terra Nostra, for the
period ended December 31, 2004 (together with the audited financial statements
the years ended for December 2002 and December 2003, (the “Terra Nostra
Financial Statements”).  The Terra Nostra Financial Statements shall be true,
correct and complete in all material respects and fairly present the financial
condition of Terra Nostra and the results of its operations for the period then
ended and shall be prepared in conformity with U.S. generally accepted
accounting principles applied on a consistent basis; and"




2.4

 Section 4.14(b) is hereby amended in its entirety to read as follows:




"issued, reserved for issuance, sold or redeemed, repurchased or redeemed,
repurchased or otherwise acquired, or issued options or rights to subscribe to,
or entered into any contract or commitment to issue, sell or redeem, repurchase
or otherwise acquire, any share of its capital stock or any bonds, notes,
debentures or other evidence or indebtedness; save and except for the sale of
666,667 units in a private placement in the amount of $2 million priced at $3.00
per share, with each unit consisting of a share of Terra Nostra’s common stock
and a warrant to purchase an additional share of common stock, exercisable at
$5.00 per share for a period of one year.”

        

2.5      Schedule 8.02 shall be amended to reflect the capitalization as at
April 15/2005

           as appended hereto.




 3.

Miscellaneous




3.1

This Amendment is binding upon the parties hereto and their respective heirs,
executors, administrators, successor and assigns.    




3.2

This Amendment may be executed in one or more counterparts, each of which so

           executed shall constitute one and the same agreement..






2















IN WITNESS WHEREOF, the parties have executed this Amending Agreement as of the

date and year first above written.







RTO INVESTMENTS CORP.,

TERRA NOSTRA RESOURCES CORP.,

a Bahamian corporation

a Nevada corporation













By:  /s/ James Poe



By: /s/ Donald C. Nicholson






Name:

James Poe

Name:  Donald C. Nicholson




Title:

Director

Title:    President and Secretary




 



3






SCHEDULE 8.02




TERRA NOSTRA CAPITALIZATION AS AT APRIL 15/2005







Terra Nostra Capitalization - Shares




Section

Shares

Comment

Section 6.07(a)(i) Acquisition Agmt

3,082,235*

Post Reverse Split Common Shares

Section 6.10(a) Acquisition Agmt

1,700,000

Shares for Debt

Section 2.1 Amending Agmt

35,000,000

Acquisition shares issued to RTO and/or Assigns

Section 2.4 Amending Agmt

291,852

Issued as of April 15/2005

Total

40,102,068*

 







Terra Nostra Capitalization - Warrants




Section

Warrants

Comment

Section 6.07(a)(i) Acquisition Agmt

128,652*

Post Reverse Split Warrants

Section 2.4 Amending Agmt

291,852

As of April 15/2005

Total

420,504*

 







*or such other number as may reflect the rounding up pursuant to the reverse
split









4


